DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	

Claims 1-5, 8, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 10 of U.S. Patent No. 11127892. Although the claims at issue are not identical, they are not patentably distinct from each other.
	
Regarding Claim 1, Claim 1 of US Patent No. 11127892 (Megrant) teaches a qubit coupling device comprising: a dielectric substrate comprising a surface and a trench extending from the surface into the dielectric substrate; and a first superconductor layer on the surface of the dielectric substrate, wherein the first superconductor layer comprises at least a portion of (a) an adjustable coupler network or (b) a coupler controller line, wherein an edge of the first superconductor layer is adjacent to the trench, wherein at least a portion of the first superconductor layer is in contact with the surface of the dielectric substrate, and wherein the first superconductor layer is formed from a superconductor material that exhibits superconductor properties at or below a corresponding critical temperature, and wherein an electric permittivity of the trench is less than an electric permittivity of the dielectric substrate.
.
Regarding Claim 2, Claim 1, 5 of US Patent No. 11127892 (Megrant) teaches further comprising: a qubit device arranged to couple to the qubit coupling device, wherein the qubit device comprises: a second superconductor layer on the surface of the dielectric substrate, wherein at least a portion of the second superconductor layer is in contact with the surface of the dielectric substrate and an edge of the second superconductor layer is adjacent to the trench within the dielectric substrate and comprises the superconductor material.

Regarding Claim 3, Claim 1, 5, 7 of US Patent No. 11127892 (Megrant) teaches wherein the first superconductor layer is arranged to couple to the second superconductor layer to provide coupling between the qubit device and the adjustable coupler network.

Regarding Claim 4, Claim 1, 5, 7 of US Patent No. 11127892 (Megrant) teaches wherein the first superconductor layer is arranged to couple to the second superconductor layer to provide coupling between the qubit device and the adjustable coupler network.

Regarding Claim 5, Claim 1 of US Patent No. 11127892 (Megrant) teaches a qubit coupling device comprising: a dielectric substrate comprising a surface and a trench extending from the surface into the dielectric substrate; and a first superconductor layer on the surface of the dielectric substrate, wherein the first superconductor layer comprises at least a portion of (a) an adjustable coupler network or (b) a coupler controller line, wherein an edge of the first superconductor layer is adjacent to the trench, wherein at least a portion of the first superconductor layer is in contact with the surface of the dielectric substrate, and wherein the first superconductor layer is formed from a superconductor material that exhibits superconductor properties at or below a corresponding critical temperature, and wherein an electric permittivity of the trench is less than an electric permittivity of the dielectric substrate.
.

Regarding Claim 8, Claim 1 of US Patent No. 11127892 (Megrant) teaches a qubit coupling device comprising: a dielectric substrate comprising a surface and a trench extending from the surface into the dielectric substrate; and a first superconductor layer on the surface of the dielectric substrate, wherein the first superconductor layer comprises at least a portion of (a) an adjustable coupler network or (b) a coupler controller line, wherein an edge of the first superconductor layer is adjacent to the trench, wherein at least a portion of the first superconductor layer is in contact with the surface of the dielectric substrate, and wherein the first superconductor layer is formed from a superconductor material that exhibits superconductor properties at or below a corresponding critical temperature, and wherein an electric permittivity of the trench is less than an electric permittivity of the dielectric substrate.


Regarding Claim 10, Claim 10 of US Patent No. 11127892 (Megrant) teaches a qubit coupling device comprising: a dielectric substrate comprising a trench; and a first superconductor layer on a surface of the dielectric substrate, wherein an edge of the first superconductor layer extends along a first direction, wherein at least a portion of the first superconductor layer is in contact with the surface of the dielectric substrate, wherein the first superconductor layer is formed from a superconductor material that exhibits superconductor properties at or below a corresponding critical temperature, wherein a length of the trench within the dielectric substrate is adjacent to and extends along the edge of the first superconductor layer in the first direction, wherein an electric permittivity of the trench is less than an electric permittivity of the dielectric substrate, and wherein a width of the trench extends entirely underneath the first superconductor layer and the dielectric substrate comprises one or more pillars within the trench and supporting the first superconductor layer


Claims 6, 7, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11127892 (Megrant), in view of Ladizinsky (US PG Pub. No. 2015/0119252, hereinafter Ladizinsky).   

	Regarding Claim 6, Claim 1 of US Patent No. 11127892 (Megrant) teaches a qubit coupling device comprising: a dielectric substrate comprising a surface and a trench extending from the surface into the dielectric substrate; and a first superconductor layer on the surface of the dielectric substrate, wherein the first superconductor layer comprises at least a portion of (a) an adjustable coupler network or (b) a coupler controller line, wherein an edge of the first superconductor layer is adjacent to the trench, wherein at least a portion of the first superconductor layer is in contact with the surface of the dielectric substrate, and wherein the first superconductor layer is formed from a superconductor material that exhibits superconductor properties at or below a corresponding critical temperature, and wherein an electric permittivity of the trench is less than an electric permittivity of the dielectric substrate.

Claims 1 of US Patent No. 11127892 does not recite “wherein the first superconductor layer comprises at least a portion of a capacitor.

Ladizinsky discloses wherein the first superconductor layer (superconducting)[0106] comprises at least a portion of a capacitor (since two adjacent superconducting layers has capacitive coupling this may be interpreted as the first superconductor layer comprises at least a portion of a capacitor)[0106].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ladizinsky to the teachings of US Patent No. 11127892 since avoidance and/or minimization of unwanted crosstalks is a crucial aspect of superconducting integrated circuit design [0106, Ladizinsky]

Regarding Claim 7, Claim 1 of US Patent No. 11127892 (Megrant) teaches a qubit coupling device comprising: a dielectric substrate comprising a surface and a trench extending from the surface into the dielectric substrate; and a first superconductor layer on the surface of the dielectric substrate, wherein the first superconductor layer comprises at least a portion of (a) an adjustable coupler network or (b) a coupler controller line, wherein an edge of the first superconductor layer is adjacent to the trench, wherein at least a portion of the first superconductor layer is in contact with the surface of the dielectric substrate, and wherein the first superconductor layer is formed from a superconductor material that exhibits superconductor properties at or below a corresponding critical temperature, and wherein an electric permittivity of the trench is less than an electric permittivity of the dielectric substrate.

Claims 1 of US Patent No. 11127892 does not recite “wherein the first superconductor layer comprises at  least a portion of an inductive coupler”

Ladizinsky discloses wherein the first superconductor layer (superconducting)[0106]  comprises at  least a portion of an inductive coupler(since two adjacent superconducting layers has inductive coupling this may be interpreted as the first superconductor layer  comprises at  least a portion of an inductive coupler)[0106].



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ladizinsky to the teachings of US Patent No. 11127892 since avoidance and/or minimization of unwanted crosstalks is a crucial aspect of superconducting integrated circuit design [0106, Ladizinsky]

Regarding Claim 9, Claim 1 of US Patent No. 11127892 (Megrant) teaches a qubit coupling device comprising: a dielectric substrate comprising a surface and a trench extending from the surface into the dielectric substrate; and a first superconductor layer on the surface of the dielectric substrate, wherein the first superconductor layer comprises at least a portion of (a) an adjustable coupler network or (b) a coupler controller line, wherein an edge of the first superconductor layer is adjacent to the trench, wherein at least a portion of the first superconductor layer is in contact with the surface of the dielectric substrate, and wherein the first superconductor layer is formed from a superconductor material that exhibits superconductor properties at or below a corresponding critical temperature, and wherein an electric permittivity of the trench is less than an electric permittivity of the dielectric substrate.

Claims 1 of US Patent No. 11127892 does not recite “wherein the first superconductor layer comprises at least a portion of a capacitive coupler”

Ladizinsky discloses wherein the first superconductor layer(superconducting)[0106] comprises at least a portion of a capacitive coupler (since two adjacent superconducting layers has capacitive coupling this may be interpreted as the first superconductor layer comprises at least a portion of a capacitive coupler)[0106].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ladizinsky to the teachings of US Patent No. 11127892 since avoidance and/or minimization of unwanted crosstalks is a crucial aspect of superconducting integrated circuit design [0106, Ladizinsky]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819